Citation Nr: 1124409	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-15 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of testicular cancer claimed as secondary to radiation exposure.

2.  Entitlement to service connection for residuals of testicular cancer, to include as due to radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision in which the ROIC denied the Veteran's petition to reopen a previously-denied claim for entitlement to service connection for testicular cancer claimed as secondary to radiation exposure.  

Here, the Board finds that the Veteran is seeking service connection for the same disability (testicular cancer) as that for which service connection originally was denied in May 2004.  Thus, new and material evidence is required to reopen the previously-denied claim for service connection for testicular cancer.  As the Board must first decide whether new and material evidence has been received to reopen the claim for service connection before it can address the matter on the merits-and in light of the Board's favorable action on the Veteran's petition to reopen the claim-the Board has characterized the appeal as encompassing the two issues listed on the title page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In May 2010, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ); a transcript of this hearing is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ explained the basis of the prior determination and the evidence that was lacking to reopen and substantiate the Veteran's claim for benefits.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to reopen and substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim before it based on the current record.

The issue of entitlement to service connection for residuals of testicular cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 2004 rating decision, the ROIC denied the Veteran's original claim for service connection for testicular cancer claimed as due to radiation exposure.  

2.  Evidence received since the May 2004 rating decision relates to an unestablished fact necessary to substantiate the previously-denied claim. 



CONCLUSIONS OF LAW

1.  The May 2004 rating decision, denying service connection for testicular cancer claimed as due to radiation exposure, is final.  (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.201, 20.1103 (2010).

2.  As new and material evidence has been received, the previously-denied claim for service connection for testicular cancer is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claim for service connection for testicular cancer, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to this issue have been accomplished.

Background and Analysis

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows: 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for a condition claimed to be attributable to ionizing radiation exposure during service may be established in one of three ways: (a) presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for radiation-exposed veterans, (b) directly service connected after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed condition is a radiogenic disease, or (c) directly service connected by showing that the disease was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

In a May 2004 rating decision, the ROIC denied the Veteran's original claim for service connection for testicular cancer claimed as due to radiation exposure.  The primary reason for this denial was that there was no basis to establish the claimed underlying incident of exposure to ionizing radiation.  In this regard, the RO noted the absence from service treatment records (STRs) of any mention of radiation exposure, or of findings or complaints regarding treatment for testicular cancer.  Also observed was that the service department had been unable to confirm that there were records of any radiation exposure based on review of the Veteran's personnel file, and the fact that he had no available DD Form 1141, Record of Occupational Exposure to Ionizing Radiation.  Without proof of underlying radiation exposure during service, there were no grounds upon which to find that testicular cancer was associated with radiation exposure therein.  In addition, as a secondary basis of denial, the ROIC indicated there was as yet no medical evidence establishing a post-service clinical diagnosis of the claimed disability. 

The Veteran did not file a timely notice of disagreement (NOD) with the above decision, and hence it became final and binding on the merits.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.201, 20.1103.

Here, the Veteran's petition to reopen the previously-denied claim for service connection for testicular cancer was received by VA in November 2006.

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly-received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Evans v. Brown, 9 Vet. App. 273, 283 (1996).

As indicated above, the ROIC originally denied the Veteran's claim based on the lack of evidence of in-service radiation exposure and of medical evidence substantiating a current diagnosis of testicular cancer.  Under applicable law, only one of these previously deficient elements--a current disability and proof of a causal relationship to service--need be established to warrant reopening the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (the new and material evidence standard does not require proof of all the elements for a given claim on appeal, just presentation of reasonable possibility of substantiating element that was basis for prior denial).  The new evidence added to the record since the May 2004 denial relates to both elements in question.  For instance, there is now proof of a medical diagnosis of the disability claimed.  While legally that is enough to reopen the Veteran's claim, the Board for the sake of completeness will also address evidence regarding potential radiation exposure.

On the subject of a medical diagnosis of the claimed disability, there are now private clinical records on file establishing that in June 1985 the Veteran was diagnosed as having had a Stage IIa seminoma of the left testis.  The malignancy was successfully removed through a left orchiectomy procedure.  Based on the foregoing, there is definitive evidence of diagnosis and treatment for testicular cancer.  Moreover, while the Veteran no longer has testicular cancer, he may advance a claim for service connection for current residuals of that condition.  So there is competent evidence to support the claimed likelihood of a current disability.  At the very least, the new evidence presents a reasonable possibility of substantiating the previously deficient element of a current disability.  On this basis alone, the Veteran's claim should be reopened. 

Also, there is a May 2009 statement provided by a private physician, Dr. C. J. B.  In this statement, the physician recounts that the Veteran was diagnosed with testicular seminoma in 1985, "a tumor which had been associated with previous radiation exposure."  According to this physician, the Veteran's "previous known exposure to high levels of radiation may have contributed to development of the cancer."  While not definitive in its conclusion, the foregoing nonetheless raises the reasonable likelihood that the Veteran's diagnosed condition of testicular seminoma is of the type known to be associated with radiation exposure, and as well, which may have been associated with such exposure in this instance.  Such a conclusion is directly germane to whether the claimed residuals of testicular cancer are causally related to service. Therefore, this May 2009 private physician's statement offers a second avenue to establish the foundation for reopening the Veteran's previously-denied claim.  Again, this finding on the part of the Board is if anything a formality, given that there are already sufficient grounds in the clinical record of former diagnosis of testicular cancer to warrant a reopening of the claim.  

In summary, evidence that is both "new and material" has been received.  Accordingly, the Board concludes that the criteria for reopening a claim for service connection for testicular cancer are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the previously-denied claim for service connection for testicular cancer claimed as secondary to radiation exposure is reopened; to this limited extent, the appeal is granted.


REMAND

In view of the Board's decision to reopen the Veteran's claim for service connection for testicular cancer, VA should consider the claim on the merits, in the first instance, to avoid any prejudice to the appellant.  The Board also finds that additional evidentiary development is warranted.

Here, the Veteran contends that he had exposure to ionizing radiation while deployed at the White Sands Missile Range in New Mexico, and that as a result he subsequently developed testicular cancer.  By the Veteran's account, in the summer of 1980, he and several other servicemen were camping out having established a bivouac, with most of them (including the Veteran) setting their sleeping bags on the bare ground.  He recalls that this was part of an operation then designated "Desert Storm."  According to the Veteran, early one morning a high ranking official appeared and told everyone that was sleeping on the bare ground to immediately get up and move onto raised sleeping cots.  At the time, the Veteran believed there had to be radiation in the ground since the officer was so adamant that they get off the ground quickly.  They were also told to wear masks and handkerchiefs in front of their faces so as not to inhale the blowing sand, which the Veteran suspected may have been contaminated with radiation.

As previously noted, service connection for a condition claimed to be attributable to ionizing radiation exposure during service may be established in one of three ways: (a) presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for radiation-exposed veterans, (b) directly service connected after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed condition is a "radiogenic disease," or (c) directly service connected by showing that the disease was incurred during or aggravated by service.

A claimant is entitled to special development under 38 C.F.R. § 3.311 if the Veteran has a radiogenic disease as listed under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv), and the disease manifested during certain specified periods as defined under 38 C.F.R. § 3.311(b)(5) (2010).  Testicular cancer is listed as a radiogenic disease.  Moreover, there is reason to believe that the Veteran's testicular cancer manifested 5 years, or more, after in-service exposure to radiation, satisfying 38 C.F.R. § 3.311(b)(5).  (In this particular case, the Veteran identifies a timeframe of radiation exposure around the summer of 1980, which may or may not have preceded his June 1985 initial diagnosis of testicular cancer by the minimum of 5 years.  Ultimately, a conclusive determination on whether this applicable presumptive period is met must be reserved pending completion of the development actions requested below.) 

As the Veteran did not claim exposure due to atmospheric nuclear weapons test participation nor Hiroshima and Nagasaki occupation, his development falls under 38 C.F.R. § 3.311(a)(2)(iii) for other exposure claims.  Under such development, a request must be made for any available records concerning the Veteran's exposure to radiation, which includes (but is not limited to) any DD Form 1141 and other records which may contain information pertaining to the Veteran's claimed radiation dose exposure in service.  All records are then to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible.  In this case, after such development, if it is determined that the Veteran was exposed to ionizing radiation, and he subsequently developed testicular cancer, which became manifest 5 years after in-service exposure, then the claim file should be forwarded to the Under Secretary for Benefits for consideration of the claim.  The Under Secretary for Benefits, after a consideration of the factors of the case, may then request an advisory medical opinion from the Under Secretary for Health. 

In order to confirm the Veteran's exposure to radiation, the ROIC made a PIES request in March 2004, and the response was: "There is no DD 1141 in file at Code 13."  

However, there remain additional potential avenues for attempting to confirm the Veteran's likely exposure to radiation while stationed at White Sands Missile Range.  The limited service personnel records associated with the record do not show that the Veteran performed temporary duty (TDY) at the White Sands Missile Range.  Thus, a remand is necessary to continue efforts to obtain additional service personnel records, including a complete copy of his Official Military Personnel File (OMPF) and documentation pertaining to any TDY assignment that the Veteran had at the White Sands Missile Range.  Ordinarily such an inquiry should be directed through the National Personnel Records Center (NPRC).  To ensure thoroughness of development, VA should also request from the Defense Finance and Accounting Service (DFAS) pay records covering the time period in question (summer 1980), which may substantiate the occurrence of any TDY assignment, or for that matter the Veteran's assertions that he had a particularly hazardous duty assignment for that time period.  See 38 C.F.R. § 3.159(c)(2) (2010) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

While this claim is on remand, further measures should be undertaken to acquire additional records of post-service medical treatment.  Currently, there are some VA outpatient treatment records already on file, dated from May 2008 to June 2009.  The Veteran has already indicated that the earliest VA medical records available are dated in early-2008.  Hence, on remand, any outstanding VA medical records should be obtained and associate with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made). 

In addition, there may be outstanding records of private medical treatment.  As indicated above, Dr. C. J. B. provided a May 2009 letter on the Veteran's behalf and was his treating physician for several years.  But, no corresponding clinical records from this physician have been associated with the claims file.  Hence, VA should afford the Veteran the opportunity to identify any private healthcare providers and to sign authorization for release of medical records.  See 38 C.F.R. § 3.159(c)(1) (VA will undertake reasonable efforts to obtain relevant records including those not in the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and the Department of the Army and request a complete copy of the Veteran's Official Military Personnel File (OMPF), addressing his duties and assignments during his time in service, and ask whether the Veteran was exposed to ionizing radiation while serving as a short-range missile crewman, as a missile crewman and as an aerial defense system crewman.  This should include all records of assignments, whether permanent or TDY; all travel orders; pay stubs reflecting special pay status; travel vouchers, and all TDY orders.  If efforts to obtain the Veteran's OMPF are unsuccessful through the NPRC and the service department, request verification of the reported TDY at the White Sands Missile Range during 1980 through the DFAS, the U.S. Army and Joint Services Records Research Center (JSRRC), and/or other appropriate depository.  VA should provide the DFAS, JSRRC or other depository with the appropriate information, as needed, showing service dates, duties, and units of assignment and copies of the Veteran's statements pertaining to service at the White Sands Missile Range during 1980.  Specifically, the NPRC should request radiation dose information from the U.S. Army Medical Command at Fort Sam Houston and the U.S. Army Center for Health Promotion and Preventive Medicine at Aberdeen Proving Ground, Maryland.  The Department of the Army should be asked to indicate whether any of the assignments and duties performed by the Veteran meet the definition of a "radiation-risk activity" under 38 C.F.R. § 3.309.  To provide valid dose reconstruction for the Veteran, the service department should focus on soldiers who performed similar duties.  

Associate all documents obtained with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and VA must continue such efforts until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

2.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Philadelphia VA Medical Center, since June 3, 2009.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran identify private healthcare providers who have treated him for testicular cancer and any residuals and ask him to provide authorization to enable VA to obtain all outstanding pertinent records, in particular from Dr. Charles J. Barr of Gateway Family Practice Downingtown, to include any radiological and laboratory test results.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of 1, 2 and 3 above, forward the Veteran's claims file to the Under Secretary for Health for preparation of an estimate of the Veteran's probable dose exposure to ionizing radiation in service.  See 38 C.F.R. § 3.311(a)(2)(iii).

5.  After receipt of the dose estimate provided by the Under Secretary for Health, VA should review the dose estimate and determine whether any additional development of the ionizing radiation claim is required under 38 C.F.R. § 3.311(b) and complete such development.  Then, determine whether the ionizing radiation claim requires any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).

6.  After completion of 1 through 5 above, forward the claims file for review by a specialist in oncology at an appropriate VA medical facility.  The entire claims file, to include a copy of this REMAND, must be made available to the designated physician and the examination report should include discussion of the Veteran's documented medical history, testimony and assertions.

Based on a review of the claims file, the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's testicular cancer (1) was the result of some incident of active service, to include exposure to ionizing radiation; or (2) was due to some other reason, to include a service-related injury or disease.  For service connection, in-service exposure to ionizing radiation need not be the only source of such exposure, it must only be a contributing source.  In rendering the requested opinion, the physician should specifically consider and discuss the lay assertions and testimony and May 2009 private physician's statement.

The physician should clearly outline the rationale for any opinion expressed in a legible report.  If any requested medical opinion cannot be given, the physician should state the reason(s) why.

7.  After completion of the above and any other notice or development needed, readjudicate the issue of entitlement to service connection for testicular cancer, to include as due to exposure to ionizing radiation.  If any determination remains adverse, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond.  Then, return the claims file to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


